                     Case 1:19-cr-00561-LAP Document 55 Filed 02/14/20 Page 1 of 1



                                                     TEE !.AW OFFICES OF
                                           AKDREW           J.   FRISCH,          PLLC

       ONE PE!--N PLAZA
           53rd FLOOR
   NEW YORK. NEW YORK ions
          (21::Z) .285·8000
                                                                 February 14, 2020
       F-U: (G4!o} O<X."0052


       ByECF
       The Honorable Loretta A. Preska
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York I 0007

                              Re: Chevron Corp. v. Sieven Danziger, el al.;
                                  Criminal Docket Number 19-561 (LAP);
                                  Civil Docket Number 11-069 I

       Dear Judge Preska:

                      Upon consultation with Ms. Glavin, and without objection, I write to propose the
       following revised schedule for pretrial motions:


  G               I           February 24, 2020
                              March 18, 2020
                              April I, 2020
                                                      Mr. Donziger's motions
                                                      Ms. Glavin's response
                                                      Mr. Donziger's reply

                       The proposed adjustment has become necessary because of competing
       commitments of mine in other matters, my expert witness's scheduling conflicts occasioned by
       the death in the family about which I earlier wrote to the Court, and what I believe is efficiency in
       submitting all related motions together. To the extent that any associated exclusion of time is
       appropriate under the Speedy Trial Act, I consent on behalf of Mr. Donziger.

                              I appreciate the Court's consideration.

                                                                        Respectfully submitted,

'Ufi,1:'J".l'A A. PHESKA
0111.li,ll S'l'ATES DISTRICT             JUDGE                         /s/
                                                                       Andrew J. Frisch
      cc: Ms. Rita Glavin




                                                  ...,,rwW.ANDB:EWF:RISC:H.(YYM
